Opinion filed December 17, 2015




                                        In The


        Eleventh Court of Appeals
                                     __________

                              No. 11-14-00054-CR
                                  __________

                 LEKURT KWAME FISHER, Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                                  Brown County, Texas
                         Trial Court Cause No. CR21918



                     MEMORANDUM OPINION
      The State charged Lekurt Kwame Fisher with the second-degree felony
offense of sexual assault of a child. In accordance with a plea agreement, the trial
court deferred the adjudication of Appellant’s guilt and placed him on community
supervision for ten years. Less than four months later, the State filed a motion to
revoke Appellant’s community supervision and to adjudicate his guilt. The trial
court granted the motion and assessed Appellant’s punishment at confinement for
eighteen years and sentenced him accordingly. We affirm.
      In its motion, the State alleged that Appellant (1) stole property from another;
(2) possessed stolen property; (3) made a terroristic threat; (4) engaged in an
aggravated assault with a deadly weapon; (5) assaulted another with injury by
strangulation; (6) failed to pay court costs, fees, and fines; (6) failed to complete
community service restitution as ordered; and (7) accessed the internet without prior
approval. The trial court found some, but not all, of the allegations to be true.
      At the hearing on the State’s motion to adjudicate, Appellant’s former
girlfriend, Kimberly Koepp, testified.         During Appellant and Koepp’s rocky
relationship, Appellant sent threatening text messages to Koepp, and he also
physically assaulted her. Koepp testified that Appellant showed up at her home one
evening. She went outside to talk with him, and he grabbed her by the hair, put a
knife to her throat, and held her against the wall of her house. Koepp believed that
she would not survive the assault. Additionally, Koepp testified that Appellant had
threatened her multiple times through text messages and by other means.
      In Appellant’s first issue, he argues that the trial court erred when it permitted
testimony that concerned the “general tenor” of the text messages between Appellant
and Koepp. In Appellant’s second issue, he argues that, for two reasons, the trial
court improperly admitted a text message between Appellant and Koepp where
Appellant wrote, “Better make sure u lock all doors cuz im gonna come in and slit
throats one by one from oldest to youngest.” Both of these issues relate only to
whether Appellant made a terroristic threat. The trial court found several other of
the State’s grounds to be true: (1) receiving/concealing stolen goods; (2) aggravated
assault with a deadly weapon; (3) assault with injury by strangulation; and (4) failure
to complete community service restitution. Appellant does not challenge any of
those grounds. An appellant “must challenge all independent bases or grounds that
                                           2
fully support a judgment or appealable order.” State v. Hoskins, No. 05-13-00416-
CR, 2014 WL 4090129, at *2 (Tex. App.––Dallas Aug. 19, 2014, no pet.)(not
designated for publication). Because Appellant did not challenge any of the other
allegations that the trial court found to be true, there is no reversible error presented.
Moore v. State, 605 S.W.2d 924, 925–26 (Tex. Crim. App. [Panel Op.] 1980). We
overrule Appellant’s first and second issues on appeal.
      We affirm the judgment of the trial court.




                                                       JIM R. WRIGHT
                                                       CHIEF JUSTICE


December 17, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            3